UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4031


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD LEE STEVENS, a/k/a Stump,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:09-cr-00222-12)


Submitted:   September 12, 2011          Decided:   September 27, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICE, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Michael B. Hissam, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard Lee Stevens pled guilty, pursuant to a written

plea agreement, to one count of transporting a stolen vehicle in

interstate commerce, in violation of 18 U.S.C. § 2312 (2006).

The district court sentenced Stevens to two years’ probation.

On   appeal,   Stevens   argues   that   the   district     court   erred   in

finding that a sufficient factual basis supported his guilty

plea.   We affirm.

           The district court is required to satisfy itself that

there is a factual basis for a defendant’s guilty plea prior to

entering judgment on the plea.       Fed. R. Crim. P. 11(b)(3).           “The

rule is intended to ensure that the [district] court make[s]

clear   exactly   what   a   defendant   admits   to,    and   whether   those

admissions are factually sufficient to constitute the alleged

crime.”   United States v. Ketchum, 550 F.3d 363, 366 (4th Cir.

2008) (internal quotation marks omitted).               Because Stevens did

not challenge the sufficiency of the factual basis supporting

his guilty plea in the district court, we review his challenge

for plain error.     United States v. Mastrapa, 509 F.3d 652, 656-

57 (4th Cir. 2007).          To prevail under this standard, Stevens

must establish that a clear or obvious error by the district

court affected his substantial rights.            United States v. King,

628 F.3d 693, 699 (4th Cir. 2011).



                                     2
            We conclude that Stevens fails to show error by the

district court.            A defendant’s guilt on a charge of violating

§ 2312     is     established          by    showing        that     the     defendant:

(1) transported        a    stolen     vehicle     interstate       commerce      and   (2)

“knew    while    so       transporting”      that    the    vehicle       was    stolen.

United States v. Costanzo, 395 F.2d 441, 445 (4th Cir. 1968).

As used in § 2312, the term “stolen” encompasses “all felonious

takings of motor vehicles with intent to deprive the owner of

the rights and benefits of ownership, regardless of whether or

not the theft constitutes common-law larceny.”                       United States v.

Turley, 352 U.S. 407, 417 (1957).                    Where a defendant takes a

vehicle across state lines with the intent to deprive a creditor

of a security interest in the vehicle, the vehicle may be deemed

“stolen”    for    purposes       of    § 2312.       United       States    v.    Bunch,

542 F.2d 629, 630 (4th Cir. 1976) (per curiam).

            Stevens          contends       that     the     factual        basis       was

insufficient      to       show   that      the    vehicle     he     transported       in

interstate commerce was stolen. *                We disagree.       In this case, the

record makes clear that Stevens transported a vehicle — a Honda


     *
       Stevens also appears to suggest that the district court
erred in finding that the factual basis was sufficient to
support his guilty plea because his conduct in this case most
closely resembles aiding and abetting mail fraud. We conclude,
however, that Stevens’ argument does not undercut the district
court’s sufficiency finding.



                                             3
motorcycle — in interstate commerce and did so knowing he was

depriving   the     lien   holder   of       its    security   interest      in   the

motorcycle and with the intent to dispose of the motorcycle by

selling it to a third party.                 This evidence is sufficient to

establish    that    the    motorcycle        was     “stolen”    under      § 2312.

Accordingly, we discern no error, plain or otherwise, by the

district court.

            We therefore affirm the district court’s judgment.                    We

dispense    with    oral    argument     because       the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4